DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10-16 are unclear as they recite “The method of claim 1. “  Claim 1 is a system claim and Claim 9 is a method claim.  It appears that the applicant intended The method of Claim 9. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan (US 2016/0012855).
Regarding Claim 1, 9 and 17, Krishnan discloses a system, a method and non-transitory machine readable storage medium comprising instructions that when executed by one or more processors of a machine, cause the machine to perform operations comprising


a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations (Figure 8, 812,814) comprising: 
accessing an image in which a first region adjoins a second region and in which the first region adjoins a third region that does not adjoin the second region (Page 2, paragraph 0027, Page 3, paragraph 0034); 
generating a complexity map based on the image (Figure 4, Page 4-5, paragraph 0043);
scaling the second and third regions that do not adjoin each other based on the complexity map generated based on the image (Page 3-5, paragraph 0036, 0043); and 
modifying the image on the basis of which the complexity map was generated by repositioning the scaled second region relative to the scaled third region (Page 5, paragraph 0046-0047).
Regarding Claims 4 and 12, Krishnan discloses all the limitations of Claim 1 and 1 respectively. Krishnan discloses wherein the operations further comprise: scaling the first region of the image to a resolution that is higher than that of the scaled second and third regions of the image; and wherein: the modified image includes the scaled first region of the image (Page 4-5, paragraph 0043-0045).
Regarding Claims 7, 15 and 20, Krishnan discloses all the limitations of Claim 1, 1 and 17 respectively. Krishnan discloses the accessed image, the first region separates the second region from the third region; and in the modified image, the scaled second region adjoins the scaled third region (Page 5, paragraph 0043, 0046-0047).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-4, 6-7, 9-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-3, 5, 11-17, 19 of U.S. Patent No. 10,939,087. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is broader in scope than claim 1 of US 10,939,087. 

Claim 1 of the Instant application corresponds to
Claim 1 of US 10,939,087
A system comprising: 

one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 


accessing an image in which a first region adjoins a second region and in which the first region adjoins a third region that does not adjoin the second region; 
generating a complexity map based on the image;






scaling the second and third regions that do not adjoin each other based on the complexity map generated based on the image; and 


modifying the image on the basis of which the complexity map was generated by repositioning the scaled second region relative to the scaled third region.
A system comprising: 

one or more processors; and
 a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

accessing an image in which a first region is adjacent to second and third regions that are non-adjacent to each other within the image; 

generating a complexity map based on the image that includes the first, second, and third regions; 
based on the generated complexity map, determining corresponding dimensions to which the non-adjacent second and third regions of the image are to be scaled; 
scaling the non-adjacent second and third regions of the image to the corresponding dimensions determined based on the complexity map generated based on the image; and 
generating a modified version of the image, the modified version including the first region and including the scaled second region positioned adjacent to the scaled third region, the adjacent second and third regions in the modified version of the image being scaled to the corresponding dimensions determined based on the complexity map generated based on the image.


Claims 2-4, 6-7, 9-15, 17 of the instant application corresponds to Claim 2-3, 5, 11-17, 19 respectively of US 10,939,097.
Claim 18-19 of the instant application corresponds to Claim 2-3 of US 10,939,087.  See above.  Note the non-transitory machine readable storage medium corresponds to the memory.  


Claim 1-5, 8,  10, 16-18, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 9 and 15  of U.S. Patent No.9,912,717. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is broader in scope than claim 1 of US 9912717.


Corresponds to Claim 1 of 9912717
A system comprising: 

one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 


accessing an image in which a first region adjoins a second region and in which the first region adjoins a third region that does not adjoin the second region; 


see the scaling limitations below see also claim 4 and 














See below







generating a complexity map based on the image;












scaling the second and third regions that do not adjoin each other based on the complexity map generated based on the image; and 


modifying the image on the basis of which the complexity map was generated by repositioning the scaled second region relative to the scaled third region.
A system for processing a virtual reality video, comprising: 
a processor configured to receive, from a client device via a connection, first information relating to a first field of view (FOV); and memory, wherein the processor is further configured to: 
convert frame data of a first spherical image to frame data of a first equirectangular image such that a first area corresponding to the first FOV is a middle area of the first equirectangular image, 

scale the first area of the first equirectangular image corresponding to the first FOV at a first resolution, scale a second area of the first equirectangular image adjacent to the first area at a second resolution smaller than the first resolution, scale a third area of the first equirectangular image that is adjacent to the first area and is not adjacent to the second area, at a third resolution smaller than the first resolution, 
rearrange the scaled first area, scaled second area and scaled third area such that the scaled second area and the scaled third area are adjacent to each other, to generate reformatted first equirectangular image frame data, encode the reformatted first equirectangular image frame data to generate encoded first equirectangular image frame data; and 
stream the encoded first equirectangular image frame data to the client device via a connection, wherein the processor is further configured to: 
generate a complexity map of the first equirectangular image based on temporal complexity or spatial complexity, and  -12- 4826-7443-4640.1Atty. Dkt. No. 112645-0104 
determine, prior to the scaling of the second area and the third area, a width and a height of each of the scaled second area and the scaled third area based on the generated complexity map and scale the second area and the third area to form each of the scaled second area and the scaled third area having the determined width and height.  
 See above






See generated reformatted equirectangular image above.
4. The system of claim 1, scaling the first region of the image to a resolution that is higher than that of the scaled second and third regions of the image; and wherein: the modified image includes the scaled first region of the image.
5. The system of claim 4, wherein:  the generating of the complexity map includes quantifying colors in each block among a set of blocks in the image; and the scaling of the second and third regions of the image is based on the colors in each block among the set of blocks in the image.


Claim 2, 10 and 18 of the instant application corresponds to Claim 3 and 9 of US 9912717.  
Claim 3, 11 and 19 of the instant application corresponds to Claim 2 and 9 of US 9912717.  
Claim 4 and 12 of the instant application corresponds to Claim 1 and 6 of US 9912717.  
Claim 8 and 16 of the instant application corresponds to Claim 6 and 15 of US 9912717.  


Applicant is advised that should claims 2-8 be found allowable, claims 10-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 23, 2021